Citation Nr: 0518842	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating higher than 50 percent for anxiety 
reaction. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




INTRODUCTION

The veteran served on active duty from March 1944 to July 
1945.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.    

In June 2005, the Board granted the veteran's motion to 
advance the case on the docket. 


FINDING OF FACT

The veteran's anxiety reaction is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as hopelessness, panic 
attacks about once or twice a month, short-term memory loss, 
and disturbance of mood with anxiety, depression, and 
irritability. 


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for anxiety 
reaction have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

In a letter, dated in May 2003, the RO provided the veteran 
with pre-adjudicatory VCAA notice on the claim for increase 
as required by law.  The VCAA notice included the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence of an increase in severity.  Also, the 
veteran was notified that VA would obtain VA records, and 
records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  He was given 30 days to 
respond.  The RO's request to the veteran for evidence of 
increase, including private medical records or lay 
statements, is to the same effect as requesting that the 
veteran claimant provide any evidence in his possession that 
pertained to the claim as required by 38 C.F.R. § 3.159. 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

In light of the above, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Since the veteran has not identified 
any other evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

Factual and Procedural Background 

The service medical and personnel records show that the 
veteran was medically discharged from service because of 
anxiety. 

In a 1945 rating decision, the RO granted service connection 
for anxiety and assigned a 30 percent rating, effective July 
7, 1945, the day following separation from service.  In a 
1947 rating decision, the RO reduced the rating to 10 
percent, effective in June 1947.  In a 1950 rating decision, 
the RO increased the rating to 30 percent, effective in May 
1950.  In a 1960 rating decision, the RO reduced the rating 
to 0 percent, effective from August 1960.  In a May 1965 
decision, the Board affirmed the September 1963 rating 
decision by the RO continuing the 0 percent for anxiety.  In 
a December 1971 rating decision, the RO increased the rating 
to 10 percent, effective in July 1971.  

Current Claim 

There was no further adjudicative action until the veteran 
filed his current claim in March 2003. 

VA records, dated from October 2002 to December 2003, 
disclose that the veteran was followed in the home based 
program for several health problems including left-sided 
hemiparesis due to a cerebrovascular accident in 1999 for 
which he used a motorized wheelchair; coronary artery 
disease; congestive heart failure; hypertension; diabetes 
with neuropathy and retinopathy; prostate cancer; 
degenerative joint disease; lung disease; peptic ulcer 
disease; and depression and anxiety.  The primary goals 
included increasing physical strength and endurance, 
improving compliance with dietary guidelines, and maintaining 
blood pressure, and controlling infection.  

On a home visit to assess the veteran's social and emotional 
functioning in November 2003, the veteran was described as 
alert, oriented, and in good spirits.  It was noted that his 
wife was recuperating from heart surgery.  The assessment was 
a long history of anxiety with multiple health problems. 

On VA examination in July 2003, the examiner reported that he 
had reviewed the veteran's file and noted that the veteran 
was on psychiatric medication.  Socially, the examiner stated 
that the veteran lived with his wife and that the veteran had 
retired at age 65.  The examiner described the veteran's 
current health problems as left-sided paralysis due to a 
stroke, diabetes, and macular degeneration resulting in legal 
blindness.  The veteran stated that he was frustrated and 
depressed because of his total disability, which exacerbated 
his anxiety and depression.  During the examination, the 
veteran's mood was irritable, and he was bitter and 
depressed.  

On mental status evaluation, the examiner described the 
veteran as presenting with good hygiene.  The examiner 
reported that the veteran was alert and fully oriented, and 
his thought process was logical and goal-directed.  There was 
no evidence of dementia, hallucinations, or delusions.  The 
veteran did feel that people did not like him.  The veteran 
stated that he had panic attacks once or twice a month and 
that he had difficulty sleeping, waking up several times to 
go the bathroom.  He denied suicidal intent.  He stated that 
he had trouble with short-term memory and that he felt 
depressed and anxious most of the time.  The mental disorder 
diagnoses were generalized anxiety disorder and recurrent 
major depression; the general medical diagnosis was numerous, 
severely disabling medical problems; and the stressor was 
severe disability.  The Global Assessment of Functioning 
(GAF) score was 35. 

The examiner commented that the veteran was struggling with 
several disabling medical conditions, resulting in increased 
symptoms of anxiety, depression, and hopelessness.  The 
examiner noted that the veteran's wife's health also 
increased his stress, anxiety, and depression. 

In the July 2003 rating decision, now on appeal, the RO 
increased the rating for anxiety to 30 percent on the basis 
of the VA examination.  After filing a notice of 
disagreement, the veteran asked for a review of the 30 
percent rating by the Decision Review Officer (DRO).  In a 
December 2003 rating decision, the DRO increased the rating 
to 50 percent, under Diagnostic Code 9400, effective from the 
date of receipt of the veteran's claim for increase in March 
2003. 

Rating Criteria

Disability ratings are determined by comparing the present 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

When evaluating mental disorders, the rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126.

Anxiety reaction under Diagnostic Code 9400 is evaluated 
pursuant to a general rating formula for mental disorders 
under Part 4 of Title 38 of the Code of Federal Regulations.  

The rating criteria for the current 50 percent rating are 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The rating criteria for a 70 percent rating are occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Quick 
Reference to the Diagnostic Criteria from the Diagnostic and 
Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994) 
(DSM-IV).  A GAF score of 31-40 represents some impairment in 
reality testing or communications or major impairment in 
several areas, such as family relations, judgment, thinking, 
or mood.  
Analysis

The veteran asserts that his disability is at least 70 
percent disabling on the basis of the GAF score of 35. 

The criteria for a 70 percent rating are occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
In this case, the veteran's occupational and social 
impairment is manifested by deficiency in mood as evidenced 
by irritability.  Deficiencies in judgment or thinking have 
not been shown as evidenced by the veteran's logical and 
goal-directed thought process without evidence of disturbed 
thought.  There is no evidence of impaired relations with his 
spouse or other family members. 

While the veteran has mood deficiencies and symptoms of 
anxiety, depression, and hopelessness, he does not have 
suicidal ideation, obsessional rituals, illogical speech, 
near-continuous panic or depression, affecting the ability to 
function independently, impaired impulse control, spatial 
disorientation, neglect of personal appearance, difficulty in 
adapting to stressful circumstances, or inability to 
establish and maintain effective relationships, which are the 
criteria for a 70 percent rating. 

Although the veteran is anxious and depressed over his own 
health problems, as well as the health problems of his wife, 
the degree of occupational and social impairment does not 
more nearly approximate under 38 C.F.R. § 4.7 or equate to 
the criteria for a 70 percent rating. 

In the absence of findings that meet the criteria for a 70 
percent rating, the GAF score of 35 alone does not elevate 
the level of occupational and social impairment to meet the 
criteria for a 70 percent rating, as a rating is based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. 38 
C.F.R. § 4.126(a).  Moreover, the symptomatology described on 
the VA examination is consistent with the 50 percent rating 
currently assigned.  On the basis of the evidence of record, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt standard of proof does not apply. 




ORDER

A rating higher than 50 percent for anxiety reaction is 
denied.  



____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


